IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED
STATE OF FLORIDA,

              Appellant,

 v.                                                        Case No. 5D18-683

RONALD GRATE AND CHARLES MORTON,

           Appellees.
________________________________/

Opinion filed July 27, 2018

Appeal from the Circuit Court
for Brevard County,
Charles J. Roberts, George T. Paulk
and Jeffrey F. Mahl, Judges.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca R. McGuigan,
Assistant Attorney General, Daytona
Beach, for Appellant.

James S. Purdy, Public Defender, and
Nancy Ryan, Assistant Public Defender,
Daytona Beach, for Appellees.

ORFINGER, J.

       The State of Florida appeals the circuit court’s order denying its petition for a writ

of quo warranto, challenging the Office of Public Defender’s authority to intervene in civil

traffic infraction cases.1 We treat this matter as a direct appeal, reverse the circuit court’s

order, and remand with instructions to grant the petition.



       1The circuit court considered this matter with a three-judge panel. Judge Paulk
dissented and would have granted the petition.
       Ronald Grate and Charles Morton were charged in county court with driving with

a revoked license as a habitual traffic offender. The Office of Public Defender was

appointed to represent them. The assistant public defender assigned to the cases filed

motions in county court to modify the adjudications of guilt in earlier civil traffic infraction

cases in order to remove a predicate conviction necessary for habitual traffic offender

sanctions. The State moved to strike each motion to modify, arguing that the Office of

Public Defender had no authority to represent Grate and Morton in civil traffic infraction

matters. The county court denied the State’s motion to strike and modified the earlier

adjudications of guilt to withheld adjudications of guilt.2 The State then filed a petition for

a writ of quo warranto in the circuit court, challenging the public defender’s authority to

intervene in civil traffic infraction matters. Quo warranto is the proper means for inquiring

whether a particular individual has improperly exercised the power or right derived from

the state. Whiley v. Scott, 79 So. 3d 702, 707 (Fla. 2011). The circuit court denied the

State’s petition, and the matter is now before us.

       Before considering the merits of the arguments presented, we must first determine

the nature of our review of the circuit court’s decision denying the State’s request for a

writ of quo warranto. Review of extraordinary writ proceedings is permissible by direct

appeal or by certiorari depending on the nature of the petition filed. If the petition for

extraordinary relief is filed in the circuit court to review an order by a lower tribunal, the

resulting order of the circuit court is reviewable in the district court of appeal by certiorari

and not by appeal. See, e.g., Fla. R. App. P. 9.030(b)(2)(B) (“The certiorari jurisdiction of




       2 We agree with the State that the county court lacked jurisdiction to enter the
subject orders. See Fla. R. Traf. Ct. 6.490.


                                               2
district courts of appeal may be sought to review . . . final orders of circuit courts acting in

their review capacity.”); Sutton v. State, 975 So. 2d 1073 (Fla. 2008) (holding prohibition

used in circuit court to review disqualification order by county court was reviewable by

certiorari); Sheley v. Fla. Parole Comm’n, 720 So. 2d 216 (Fla. 1998) (holding that

mandamus used in circuit court to review decision by parole commission was reviewable

by certiorari). However, when a petition for extraordinary relief initiates a new civil action

in the circuit court and is not used as a method of reviewing an order of the county court

or a local administrative tribunal, the final order is reviewed by appeal. See, e.g., Fla. R.

App. P. 9.030(b)(1)(A) (“District courts of appeal shall review, by appeal . . . final orders

of trial courts . . . .”); Fla. R. Civ. P. 1.630 (rule governing extraordinary writs); City of

Miami Beach v. State ex rel. Wood, 56 So. 2d 520, 520 (Fla. 1952) (appeal from judgment

entered in quo warranto proceedings); Brock v. Bd. of Cty. Comm’rs of Collier Cty., 21
So. 3d 844, 845-46 (Fla. 2d DCA 2009) (reviewing clerk’s appeal from circuit court’s

granting of quo warranto). Here, because the petition was a new civil action in the circuit

court and was not appellate in nature, our review is by appeal.

       Turning to the merits, we consider this a matter of statutory construction subject to

de novo review. Citizens Prop. Ins. Corp. v. Perdido Sun Condo. Ass’n, 164 So. 3d 663,

666 (Fla. 2015). “The starting point of statutory interpretation is the language of the

statute itself.” Herrin v. City of Deltona, 121 So. 3d 1094, 1097 (Fla. 5th DCA 2013) (citing

GTC, Inc. v. Edgar, 967 So. 2d 781, 785 (Fla. 2007)). “If statutory language is clear and

unambiguous, ‘there is no occasion for resorting to the rules of statutory interpretation

and construction; the statute must be given its plain and obvious meaning.’” Id. (quoting

A. R. Douglass, Inc. v. McRainey, 137 So. 157, 159 (Fla. 1931)).




                                               3
       The Office of Public Defender was initially created in this state by statute, and later

by an express constitutional provision, to provide indigent defendants the right of counsel

guaranteed by the Sixth Amendment. Article V, section 18 of the Florida Constitution

provides that the Office of Public Defender “shall perform duties prescribed by general

law.” This provision grants the Legislature the authority to delineate the duties to be

performed by public defenders, including the types of cases for which public defenders

can be appointed. Crist v. Fla. Ass’n of Criminal Def. Lawyers, Inc., 978 So. 2d 134, 141

(Fla. 2008). Section 27.51, Florida Statutes (2018), defines the duties of the Office of

Public Defender and generally provides that public defenders shall represent indigents

who have been charged or arrested for a variety of criminal offenses that could result in

imprisonment and in a limited number of civil proceedings that threaten their liberty

interests, as well as in all indigent criminal direct appeals. See, e.g., State ex rel. Smith

v. Jorandby, 498 So. 2d 948, 950 (Fla. 1986) (holding section 27.51 permits

representation by public defender only in circumstances entailing prosecution by state

threatening indigent’s liberty interest, including appeals). Thus, the duties of public

defenders, as enumerated in section 27.51, include representation of indigent defendants

only in circumstances that threaten liberty interests, which do not include civil traffic

infraction proceedings. Accord § 924.051(9), Fla. Stat. (2018) (“Funds, resources, or

employees of this state or its political subdivisions may not be used, directly or indirectly,

in appellate or collateral proceedings unless the use is constitutionally or statutorily

mandated.”).

       Despite the lack of statutory authority, it is argued that the Office of Public Defender

can collaterally attack its client’s prior civil traffic infraction adjudication, if, in the exercise




                                                 4
of its professional judgment, it concludes such representation is necessary to provide

effective and complete representation. We reject that argument, as the court did in Mann

v. State, 937 So. 2d 722, 726-29 (Fla. 3d DCA 2006), which concluded that while the

public defender’s desire to continue to assist criminal defendants, even after their

convictions have become final after appeal and the public defender’s statutory duty and

authority has terminated, is admirable, to do so would violate Florida’s statutory scheme

and deny all other similarly situated defendants desirous of representation in collateral

proceedings equal protection under the constitutions of the State of Florida and the United

States. Though not precisely on point, we find further support for our position in the

Florida Supreme Court’s holding in State v. Kilgore, 976 So. 2d 1066 (Fla. 2007), that the

Office of Capital Collateral Regional Counsel, an office similar to the Office of Public

Defender, could not represent a capital defendant in challenging a prior non-capital

conviction that the prosecution intended to use as an aggravating circumstance in the

capital case.   Certainly, if publicly funded counsel cannot collaterally attack a prior

conviction in a death penalty case, we have no difficulty in concluding that the Office of

Public Defender cannot collaterally attack a prior civil traffic infraction conviction.

       For these reasons, the circuit court should have granted the State’s petition for quo

warranto. Accordingly, we reverse the circuit court order and remand with instructions to

grant the petition.

       REVERSED and REMANDED with instructions.



WALLIS and LAMBERT, JJ., concur.




                                               5